Citation Nr: 0937150	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-26 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.

2.  Entitlement to service connection for cardiovascular 
disease to include as secondary to service-connected diabetes 
mellitus.

3.  Entitlement to service connection for arthritis to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1969 to 
December 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision by which the RO denied 
entitlement to TDIU.  

In August 2007, the Veteran raised the claims of entitlement 
to service connection for cardiovascular disease and 
arthritis on a direct or secondary basis.

The service connection claims enumerated above are 
inextricably intertwined with the matter of entitlement to 
TDIU.  In other words, a grant of service connection for the 
claimed disability or disabilities may have an impact upon 
the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two or more issues are inextricably intertwined 
if one claim could have significant impact on the other).  
Action on the veteran's TDIU claim is deferred until the 
resolution of the service connection claims herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).

The Veteran is in receipt of service connection for type II 
diabetes mellitus, peripheral neuropathy of each of the upper 
and lower extremities, tinnitus, and erectile dysfunction.  
His diabetes mellitus, right lower extremity peripheral 
neuropathy, and left lower extremity peripheral neuropathy 
are each rated 20 percent disabling.  His tinnitus, 
peripheral neuropathy of the right upper extremity, and 
peripheral neuropathy of the left upper extremity are each 
rated 10 percent disabling.  His erectile dysfunction is 
rated zero percent disabling.  His combined disability rating 
is 70 percent.  38 C.F.R. § 4.25 (2008).  He is also in 
receipt of special monthly compensation on account of loss of 
use of a creative organ.  He meets the minimum schedular 
requirements for TDIU in that he has a 70 percent disability 
rating with a single disability being at least 40 percent 
disabling, as peripheral neuropathy of the upper extremities 
must be combined to form a 40 percent disability rating.  
38 C.F.R. § 4.16(a)(1).

Despite meeting the minimum schedular requirements for a 
grant of TDIU, the evidence is equivocal as to whether the 
Veteran's service-connected disabilities in and of themselves 
preclude employment.  In January 2005, Dr. M.D. Hingst, who 
had apparently been treating the Veteran for over five years, 
indicated that the Veteran's diabetes mellitus was unstable 
and that due to the fluctuation of blood glucose levels, he 
ordered the Veteran to restrict his activities and follow a 
strict diet.  In June 2005, the Veteran told a VA examiner 
that his peripheral neuropathy was affecting his job as a 
salesman due to pain and numbness in the feet.  He did not 
mention any difficulty with diabetes managements.  In 
December 2005, moreover, the Veteran's glucose levels were 
said to be fairly well maintained.  In May 2006, the Veteran 
told a VA examiner that he was at risk of being terminated 
from his job due to a "bad attitude."  In June 2007, Social 
Security Administration (SSA) disability benefits were 
awarded based upon the Veteran's inability to work, but the 
list of disabilities upon which the SSA decision was based 
included ones for which service connection is not in effect.

In addition to the foregoing, the Board observes that the 
Veteran's diabetes mellitus was last comprehensively 
evaluated well over three years ago during a VA medical 
examination.  Similarly, his other service-connected 
disabilities have not been looked at in a comprehensive 
manner in several years.  The Veteran, as well, has recently 
been treated for pancreatic adenocarcinoma.  It is quite 
possible that treatment for the Veteran's cancer has affected 
his diabetes mellitus.  In any event, because the Board does 
not have a current picture of the present severity of the 
Veteran's service-connected diabetes mellitus and peripheral 
neuropathy, a VA examination to review these disabilities is 
necessary.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA's statutory duty to assist includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one).  After specifically evaluating the severity of 
the Veteran's diabetes mellitus and peripheral neuropathy, 
the examiner is to indicate whether the Veteran's service-
connected disabilities in and of themselves preclude 
employment.

The service connection claims enumerated above are 
inextricably intertwined with the matter of entitlement to 
TDIU.  In other words, a grant of service connection for the 
claimed disability or disabilities may have an impact upon 
the TDIU claim.  Harris, supra.  Action on the veteran's TDIU 
claim is deferred until the resolution of the service 
connection claims herein.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  After conducting any necessary 
development, adjudicate the claims of 
entitlement to service connection for 
cardiovascular disease and arthritis, both 
to include as secondary to service-
connected diabetes mellitus.  The Veteran 
and his representative should be notified 
of the decision and appellate rights.  
This issue or issues should only be 
returned to the Board for appellate review 
if one or both issues are perfected on 
appeal.

2.  Copies of current treatment records, 
covering the period from January 24, 2007, 
to the present, should be obtained and 
added to the claims folder.

3.  Please schedule a VA medical 
examination to evaluate the current 
severity of the Veteran's service-
connected diabetes mellitus and peripheral 
neuropathy of both upper and lower 
extremities.  All symptoms with regard to 
each service-connected disability should 
be reported in detail, and the impact of 
the Veteran's service-connected 
disabilities on employment should be 
assessed.  Regarding the service-connected 
diabetes mellitus, the examiner should 
indicate whether the Veteran's diabetes 
mellitus is manifested by or requires one 
or more injections of insulin, restricted 
diet, regulation of activity, episodes of 
ketoacidosis or hypoglycemic reactions 
requiring hospitalization or visits to a 
diabetic care provider, progressive loss 
of weight, progressive loss of strength, 
complications associated with diabetes 
mellitus.  Regarding hospitalizations or 
visits to a diabetic care provider, the 
number of annual hospitalizations and 
frequency of visits to a diabetic care 
provider should be indicated.

The examiner is asked to opine whether the 
Veteran's service-connected disabilities, 
without considering any other 
disabilities, result in his being unable 
to secure or follow a substantially 
gainful occupation.  To answer this 
question, the examiner must consider all 
of the Veteran's service-connected 
disabilities, not merely diabetes mellitus 
and peripheral neuropathy.

The examiner is to review pertinent 
records in the claims file in connection 
with the examination and indicate in the 
examination report whether such a review 
took place.  A rationale for all opinions 
and conclusions should be provided.  

4.  After the development requested above 
has been completed to the extent possible, 
the record should be reviewed.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

